                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT WINCHESTER

  JAMES O. HICKS,                                  )
                                                   )
                Plaintiff,                         )
                                                   )            No.: 4:19-CV-012-PLR-SKL
  v.                                               )
                                                   )
  BEDFORD COUNTY,                                  )
                                                   )
                Defendant.                         )

                                      JUDGMENT ORDER

        For the reasons set forth in the memorandum opinion filed herewith, this pro se prisoner’s

 complaint for violation of 42 U.S.C. § 1983 is DISMISSED for failure to state a claim under §

 1983 and/or as moot and Defendant’s motion to compel [Doc. 18] is DENIED as moot. Because

 the Court CERTIFIED in the memorandum opinion that any appeal from this order would not be

 taken in good faith, should Plaintiff file a notice of appeal, he is DENIED leave to appeal in forma

 pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

        The Clerk is DIRECTED to close the file.

        SO ORDERED.

        E N T E R:

                                       ____________________________________________
                                       CHIEF UNITED STATES DISTRICT JUDGE


 ENTERED AS A JUDGMENT


 /s/ JOHN L. MEDEARIS
        CLERK OF COURT




Case 4:19-cv-00012-PLR-SKL Document 21 Filed 06/16/20 Page 1 of 1 PageID #: 70
